



Exhibit 10.2


Separation Agreement and Release of Claims


Gordon E. Devens


This Separation Agreement and Release of Claims (the “Agreement”), dated as of
January 27, 2017, is between XPO Logistics, Inc., and Gordon E. Devens (“you”)
and memorializes our mutual agreement and understanding in connection with your
resignation from employment with XPO Logistics, Inc. (“XPO”) and its Affiliates
(as defined in Section 11(g) below) (collectively, the “Company”), and the
settlement of potential claims arising out of the termination of your employment
as noted below. This Agreement shall become effective as set forth in Section 4
below. Accordingly, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and you
(the “Parties”) hereby agree as follows:
1.Termination of Employment and Other Offices.
(a)This Agreement confirms the termination of your employment effective as of
February 15, 2017 (the “Termination Effective Date”). Provided you have not
revoked this Agreement pursuant to Section 4(b) below, or breached, violated or
failed to comply with any provision of this Agreement, your Employment Agreement
effective as of February 9, 2016 (the “Employment Agreement”), or the Equity
Grant Agreements (as defined below), regardless of the extent, if any, to which
such provisions may be enforced under applicable law, the Company shall pay to
you (i) the total amount of $250,000 (two hundred and fifty thousand dollars),
representing 6 months’ severance at your current Base Salary, payable in 12
(twelve) equal biweekly installments of $20,833.00 (less applicable
withholdings) pursuant to the Company’s regular payroll practices commencing
with the payroll period immediately following the Termination Effective Date
(the “Severance Payment”), (ii) an annual bonus for 2016 of $500,000 (five
hundred thousand dollars) (less applicable withholdings), (iii) a lump sum
payment for any unpaid Base Salary accrued through the Termination Effective
Date, and (iv) a lump sum amount for accrued but unused vacation and personal
leave time through the Termination Effective Date. The payments referred to in
Section 1(a) (ii) and (iii) shall be paid within 30 days following the
Termination Effective Date. Upon submission of required documentation and forms,
the Company will also reimburse you for any business expenses incurred before
the Termination Effective Date for which you have not already been reimbursed,
subject to and in accordance with the Company’s travel and entertainment policy.
(b)On the Termination Effective Date, you will (i) return all Company property
pursuant to Section 5 below, and (ii) resign, and cooperate with the Company in
effecting your resignation from any office or position with the Company or its
employee benefit plans and trusts, including but not limited to any and all
positions as a director or officer of the Company, or as administrator, trustee
or participant in or of any Company employee benefit plan or related trust, or
otherwise, and taking reasonable steps to remove your personal information from
subsequent public documents.
(c)Assuming you have not revoked this Agreement pursuant to Section 4(b) below
or breached, violated or failed to comply with any provision of this Agreement,
your Employment Agreement, or the Equity Grant Agreements (as defined below),
regardless of the extent, if any, to which such provisions may be enforced under
applicable law, the Company shall reimburse you for premiums paid by you for
continued group health insurance coverage through the Company under COBRA for
six (6) months following the Termination Effective Date, or such earlier date on
which you become covered by substitute group health insurance (as to which you
shall notify the Company within five (5) days after you become aware of the date
on which you will be covered by substitute group health insurance), subject to:
(A) your timely election to continue such COBRA coverage, (B) your payment of
such premiums (where applicable), and (C) your submission to the Company of
appropriate evidence of your payment of such premiums (where applicable).
2.Treatment of Equity Grants and 2015 Additional Bonus.
(a)You acknowledge that (i) except as set forth in Section 2(c), all of your
unvested and unsettled equity awards from the Company shall be forfeited as of
the Termination Effective Date, (ii) all of your awards shall remain subject to
the applicable forfeiture and clawback provisions of such awards as set forth in
the Employment Agreement and the applicable Equity Grant Agreements and the Plan
(as defined below), (iii) Section 11(q) of your Employment Agreement (“Lock Up
Provision”) shall remain in full force and effect in accordance with its terms,
including a lock up on sales of shares through September 2, 2018 (or, if
earlier, upon Death, a Change of Control or with Company approval), and (iv) all
other provisions regarding the exercise, transfer, lock-up, forfeiture, clawback
or settlement of any vested or unvested equity award will





--------------------------------------------------------------------------------





continue to be governed by and subject to the terms and conditions of the
respective Equity Grant Agreements, the Employment Agreement and the Plan.     
(b)Except as explicitly provided for in Sections 1 or 2 hereof, and any payment
for an Extended Non-Compete Period (as defined in Section 8(c) of the Employment
Agreement) or benefits payable per the terms of any Company benefit plan other
than the Equity Grant Agreements, you shall not be entitled to any other
compensation or benefit of any kind from the Company, including but not limited
to any compensation referenced in Sections 3 and 6 of the Employment Agreement.
(c)Reference is made to the following equity grant agreements:
(1) Option Award Agreement Under The XPO Logistics, Inc. Amended and Restated
2011 Omnibus Incentive Compensation Plan (the “Plan”), dated as of November 14,
2011 (the “Option Agreement”);
(2) Performance-Based Restricted Stock Unit Award Agreement under the Plan,
dated as of February 15, 2013 (the “2013 Equity Grant Agreement”);
(3) Performance-Based Restricted Stock Unit Award Agreement under the Plan,
dated as of March 14, 2014 (the “2014 Equity Grant Agreement”);
(4) Performance-Based Restricted Stock Unit Award Agreement under the Plan,
dated as of February 27, 2015 (the “2015 Equity Grant Agreement”); and
(5) Performance-Based Restricted Stock Unit Award Agreement under the Plan,
dated as of February 9, 2016 (the “2016 Equity Grant Agreement”, and
collectively with the Option Agreement, the 2013 Equity Grant Agreement, the
2014 Equity Grant Agreement, the 2015 Equity Grant Agreement, and the 2016
Equity Grant Agreement, the “Equity Grant Agreements”).
As of the Termination Effective Date,
(i) your vested stock options granted under the Option Agreement shall remain
exercisable through the date that is three months after the Termination
Effective Date and shall remain subject to the Lock Up Provision;
(ii) you shall immediately vest in 11,429 Restricted Stock Units granted under
the 2013 Equity Grant Agreement, which shall remain subject to the Lock Up
Provision;
(iii) subject to the achievement of the Performance Goal determined in
accordance with Section 3(b) of the 2014 Equity Grant Agreement or, if earlier,
upon a Change of Control (as defined in the Plan), you will continue to be
eligible to vest, pursuant to the terms of the 2015 Equity Grant Agreement, in
34,715 performance-based restricted stock units under the 2014 Equity Grant
Agreement, which represents a number of performance-based restricted stock units
equal to the product of (x) 48,062 and (y) a fraction, the numerator of which is
the number of days from March 14, 2014 through the Termination Effective Date
and the denominator of which is the number of days from March 14, 2014 through
April 2, 2018, and which shall remain subject to the Lock Up Provision;
(iv) subject to the achievement of the Performance Goal determined in accordance
with Section 3(b) of the 2015 Equity Grant Agreement or, if earlier, upon a
Change of Control (as defined in the Plan), you will continue to be eligible to
vest, pursuant to the terms of the 2015 Equity Grant Agreement, in 10,863
performance-based restricted stock units under the 2015 Equity Grant Agreement,
which represents a number of performance-based restricted stock units equal to
the product of (x) 17,073 and (y) a fraction, the numerator of which is the
number of days from February 27, 2015 through the Termination Effective Date and
the denominator of which is the number of days from February 27, 2015 through
April 2, 2018, and which shall remain subject to the Lock Up Provision;
(v) assuming the Compensation Committee has certified the achievement of
Performance Goals, you will vest in 43,630 performance-based restricted stock
units with respect to 2016 under the 2016 Equity Grant Agreement; and
(vi) the Company will permit the cashless exercise of your stock options and
warrants.
(d)Each payment under this Agreement shall be treated as a separate payment for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”). For federal income tax purposes, the payments and other benefits
provided under this Agreement are intended to comply with, or be exempt from,
the requirements of Section 409A of the Code, and this Agreement shall be
interpreted, operated and administered in a manner consistent with this
intention. The provisions of Sections 11(m) of your Employment Agreement
regarding Code Section 409A will apply to any payment made under this Agreement.
(e)Without limiting any other provision of this Agreement, if you die on or
after the Termination Effective Date, your heirs, beneficiaries or estate, as
their respective interests may appear (but without duplication), shall be
entitled to receive or continue to receive those amounts that would otherwise
have been due and payable to you pursuant to Sections 1 and 2 hereof.





--------------------------------------------------------------------------------





(f)Reference is made to Section 3(b) of the Employment Agreement. Without
otherwise limiting or waiving its rights under the Employment Agreement or
otherwise (including, without limitation, to change the characterization of your
termination of employment with the Company), the Company hereby waives its right
to compel you to repay any portion of the 2015 Additional Bonus (as defined in
the Employment Agreement) pursuant to clause (iii) of the proviso to the second
sentence of Section 3(b) of the Employment Agreement.
3.Release.
(a)For and in consideration of the covenants and agreements of the Company in
this Agreement, which you acknowledge and agree are greater than those to which
you would be entitled under (i) any offer or promotion letters extended to you
by the Company or any of its predecessors (collectively, “Offer Letters”), (ii)
the Employment Agreement, (iii) any equity grant agreements between you and the
Company, including but not limited to the Equity Grant Agreements and/or any of
the plans described in Section 2, (iv) any other agreements between you and the
Company, and (v) the Company severance policy as in effect from time to time
(the “Severance Policy”), as well as for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and as a material
inducement to the Company to enter into this Agreement, you hereby knowingly and
voluntarily waive, release, acquit and forever discharge the Company and their
respective shareholders, predecessors, successors, assigns, agents, directors,
officers, employees, attorneys, insurers, representatives and Affiliates, and
all Persons (as defined in Section 11(g) hereof) acting by, through, under or in
concert with any of them (collectively, the “Releasees”), from any and all
charges, complaints, claims, liabilities, judgments, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and
expenses) of any nature whatsoever, known or unknown, suspected or unsuspected
(collectively, “Claims”), which, from the beginning of time up to and including
the Effective Date of this Agreement (as defined in Section 4(b) below), exist,
have existed or can, shall or may hereafter exist or arise, based on any matter,
cause thing or facts whatsoever occurring on or prior to the Effective Date,
including without limitation any Claims for or relating to any such Offer
Letters, the Employment Agreement, the Equity Grant Agreements, the Severance
Policy, your employment or the termination of your employment with the Company,
and any foreign, federal, state, provincial, municipal and local laws, rules or
regulations, including but not limited to any laws relating to securities,
contracts, torts, labor, employment, civil rights, anti-discrimination and other
laws and any other restrictions on the Company’s rights with respect to the
termination, for whatever reason, of the employment of its employees, including
the Age Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights
Act, the Equal Pay Act of 1963, the Americans with Disabilities Act of 1990; the
Family and Medical Leave Act of 1993, the Employee Retirement Income Security
Act of 1974; the Older Workers Benefit Protection Act of 1990 (“OWBPA”); and the
Worker Adjustment and Retraining Notification Act (and any state or local
analogs thereto), in each case which you or any of your heirs, executors,
administrators, legal representatives, successors-in-interest and/or assigns
ever had, now have or at any time hereafter may have, own or hold against any of
the Releasees (collectively, the “Released Claims”); provided, however, that the
Released Claims do not include: (A) Claims that cannot by law be released by
private agreement; (B) any Claim to be indemnified by the Company under and to
the extent of the applicable terms and provisions of the Company’s charter,
certificate or articles of incorporation, or by-laws; (C) your right to file a
charge, including a challenge to the validity of this Agreement, with the Equal
Employment Opportunity Commission ("EEOC"), a comparable state or municipal fair
employment agency or the National Labor Relations Board (“NLRB”); (D) your right
to participate in any investigation or proceeding conducted by the EEOC or such
state or municipal agency or the NLRB; or (E) your right to enforce this
Agreement; provided further, however, that you knowingly and voluntarily
release, discharge and waive your personal right to any monetary compensation,
damages, attorneys’ fees and costs, or other compensation in the event such
charges or challenges identified in subparagraphs (A), (C) or (D) are filed.
(b)By executing this Agreement, (i) you hereby represent that (A) you have
complied with, and have not breached, violated or failed to comply with, any
provision of this Agreement, your Employment Agreement, or the Equity Grant
Agreements, and all known Company policies and procedures during the period of
your employment, regardless of the extent, if any, to which such provisions may
be enforced under applicable law, and (B) you have not filed or permitted to be
filed with any court, governmental or administrative agency, or arbitration
tribunal, any of the Released Claims; (ii) you hereby waive any right that you
may have ever had or may now have to commence a Released Claim against the
Releasees; (iii) you hereby represent that you have not transferred or assigned
to any other person any of the Released Claims; and (iv) you further covenant
and agree not to bring or knowingly participate in any Released Claim or to
encourage or permit any such Released Claim to be filed by any other Person on
your behalf. You agree further that you will pay the Company for all costs
incurred by the Company because of your breach of any of these covenants,
including reasonable attorneys' fees and expenses incurred in defending against
any claim brought by you in contravention of this provision; provided, however,
that this payment provision shall not apply to the extent it would be
inconsistent with applicable federal regulations regarding the ADEA and OWBPA.
In the event of a successful challenge by you of your ADEA and OWBPA waiver and
subsequent success on the merits of an ADEA discrimination claim, a federal
court may order that the monies paid to you pursuant to this Agreement be repaid
or set off against any recovery but only up to the amount of any recovery by
you.





--------------------------------------------------------------------------------





(c)You fully understand that, if any fact with respect to any Claims covered by
this Agreement is found after the execution of this Agreement to be other than
or different from the facts now believed by you to be true, you expressly accept
and assume that this Agreement and your release and waiver of such Claims shall
remain effective, notwithstanding such difference in facts. You understand and
acknowledge the significance and consequences of this Agreement and of the
waivers and release of Claims contained in this Agreement, and expressly consent
that this Agreement shall be given full force and effect according to each and
all of its express terms and provisions, including those relating to unknown and
unsuspected Claims, if any.
(d)Neither this Agreement nor the consideration provided under it nor compliance
with it shall be construed as an admission by the Company or by you of any
liability or violation of any law, statute, duty, contract, covenant or order.
(e)In consideration of the payments and benefits to be received by you
hereunder, and as a condition precedent to your receipt of the payments and
benefits set forth in Sections 1 and 2 above, you agree to execute a release in
the form set forth herein for all Claims to and including the Termination
Effective Date.
4.ADEA Waiver, Waiting and Revocation Periods.
(a)Because of the scope of the release and waiver of Claims contained in this
Agreement, you are hereby advised to consult with counsel of your own choosing
prior to executing it. Additionally, you are advised that you have a period of
21 days from the date this Agreement is presented to you in which to consider
its terms and determine whether to execute it. If you do not decide to execute
the Agreement within that time frame, it shall be deemed rejected by you and
withdrawn by the Company without further action.
(b)In the event you accept this Agreement by executing it below, you shall have
seven (7) days from the date of your execution to revoke your acceptance.
Accordingly, this Agreement shall not be deemed effective or enforceable until
the eighth day after you execute it (the “Effective Date”). Any revocation must
be submitted by writing sent to the Company at the address specified in
Section 11(a), by certified mail post-marked no later than the seventh (7th) day
after the Agreement is signed by you (unless that day is a Sunday or a holiday,
in which event the period is extended to the next day there is mail service).
(c)By executing the Agreement below, you acknowledge that: (i) you have
carefully read and fully understand all of its terms, including its legal
effects; (ii) you have agreed to its terms voluntarily, without coercion or
duress, and of your own free will; (iii) you understand that you are releasing
the Releasees (as defined in Section 3(a) above) from any and all claims you may
have against them, except those explicitly excluded; (iv) you understand that
this Agreement is final and binding, except if timely revoked as set forth
above; (v) you have knowingly and voluntary waived your rights under the ADEA
and OWBPA; and (vi) if you have chosen to sign this Agreement prior to the
expiration of the twenty-one (21) day consideration period, you have waived your
right to consider the Agreement for the entire twenty-one (21) day period.
5.Company Property. You hereby represent and agree that, on the Termination
Effective Date, you will deliver to the Company all documents, data,
information, work product and tangible things in whatever form, as well as all
copies thereof, in your possession, custody or control that (a) belong to the
Company, its customers or business partners, (b) contain the Company’s
Confidential Information (as defined in Section 8(a) of your Employment
Agreement) or (c) relate to your employment and/or affiliation with the Company
(collectively, “Company Property”). Such Company Property includes but is not
limited to: removable storage devices and hard drives; handbooks, manuals and
policies; confidential information memoranda relating to the Company or any
acquisition target presented to the Company (whether the Company acted on such
opportunity or not); keys, badges and access cards; credit or charge cards;
printers, smart phones, cell phones, iPads, tablets and computers of or
belonging to or issued in the name of the Company (unless otherwise agreed in
writing by the Company and subject to compliance with the Company’s information
technology processes for removal of any licensed software, Confidential
Information or other proprietary data from any and all such devices that you are
permitted to retain); all membership cards for memberships maintained by or in
the name of the Company; all usernames, passwords and access codes; all
Confidential Information; and all documents, records and files. You agree that
(1) you will not retain Company Property in any form following the Termination
Effective Date, (2) any information reflected or contained in any Company
Property constitutes Confidential Information for purposes of Section 8 of the
Employment Agreement and (3) you will not tamper with, alter, delete or destroy
any Company Property, documents, records or data contained in any location,
including but not limited to any information contained on any Company-provided
computer or electronic device, system, database, server, portal or network,
including but not limited to re-setting electronic devices to their default
settings.
6.Nondisclosure. You agree and acknowledge your continuing obligation to hold in
the strictest confidence and not directly or indirectly use or disclose any
Confidential Information.
7.Affirmation of Restrictive Covenants. You hereby acknowledge and affirm the
continuing effect of the restrictive covenants set forth in Section 7 and
Section 8 of the Employment Agreement, including the Company’s right to extend
the duration of such restrictions on the terms provided therein, provided,
however, that the first sentence of Section 8(c) of the





--------------------------------------------------------------------------------





Employment Agreement shall be modified to read as follows: “The Company shall
have the right to extend the Non-Compete Period for up to 4 additional 6-month
periods.”
8.Cooperation. Section 8(g) of the Employment Agreement is modified by adding a
final sentence to the provision, as follows: “Without limiting the generality of
the foregoing, you specifically agree to cooperate with the Company in
connection with litigation involving the Company, including but not limited to
making yourself available for assistance to the Company’s counsel, attendance at
court proceedings, and preparation and testimony at such times and in such
manner as the Company may request, for which the Company shall compensate you at
a rate of $250 (two hundred and fifty dollars) per hour and reimburse you for
expenses reasonably incurred by you in connection with any such cooperation
occurring after the Termination Effective Date.
9.Remedies. You acknowledge and agree that the Company’s rights and interests as
reflected in this Agreement (including Sections 5 through 8 inclusive) and
Sections 6(e), (f) and (g), 7, 8 and 9 of the Employment Agreement are of a
special and unique nature, the loss of which cannot be adequately compensated
for by damages in an action at law, and that the breach or threatened breach of
any of these provisions would cause the Company irreparable harm. Accordingly,
you agree that (a) in the event of a breach or threatened breach of any of the
covenants contained in this Agreement or the Employment Agreement, the Company
shall be entitled to immediate relief enjoining such breach or threatened breach
in any court or before any judicial or arbitral body having jurisdiction over
such a claim, and you waive any requirement that the Company post a bond or
other security or prove that monetary damages are inadequate, and (b) in the
event of a breach of any of the covenants contained in this Agreement or the
Employment Agreement, the Company shall be entitled to a refund and/or
forfeiture of any and all amounts paid to you under this Agreement or received
by you pursuant to or with respect to the Equity Grant Agreements. All of the
Company’s rights and remedies provided for in this Agreement are cumulative and
in addition to any other rights and remedies provided for by law or in equity,
including, except as explicitly stated otherwise in this Agreement, the
Company’s rights or remedies in the Employment Agreement and Equity Grant
Agreements. Consequently, all such remedies may, to the extent permitted by law
or in equity, be exercised by the Company concurrently or separately. The
exercise of any one right or remedy shall not be deemed to be an election of
such right or remedy or to preclude the exercise or pursuit of any other right
or remedy.
10.Severability/Blue-Penciling. It is the desire and intent of the Parties that
the provisions of this Agreement and the Employment Agreement shall be enforced
to the fullest extent permissible under the laws and public policies applied in
each jurisdiction in which enforcement is sought, taking into consideration that
this Agreement represents a negotiated settlement of certain potential
liabilities of and contingencies faced by each Party. Accordingly, if any
provision of this Agreement is determined to be partially or wholly invalid,
illegal or unenforceable in any competent jurisdiction, then such provision
shall, as to such jurisdiction, be modified or restricted to the extent
necessary to make such provision valid, binding and enforceable, or if such
provision cannot be so modified or restricted, then such provision shall, as to
such jurisdiction, be deemed to be excised from this Agreement; provided,
however, that the legality, binding effect and enforceability of the remaining
provisions of this Agreement, to the extent the economic benefits conferred on
the parties by virtue of this Agreement remain substantially unimpaired, shall
not be affected or impaired in any manner, and any such invalidity, illegality
or unenforceability with respect to such provisions shall not invalidate or
render unenforceable such provision in any other jurisdiction.
11.Miscellaneous.
(a)    Notices. Any notice or other communication required or permitted under
this Agreement shall be effective only if it is in writing and shall be deemed
to be given when delivered personally, or four days after it is mailed by
registered or certified mail, postage prepaid, return receipt requested or one
day after it is sent by overnight courier service via UPS or FedEx and, in each
case, addressed as follows or to such other address as any Party may designate
by notice to the others (or if it is sent through any other method agreed upon
by the parties):
If to the Company:
XPO Logistics, Inc.
Five American Lane
Greenwich, CT 06831
Attention: Chief Human Resources Officer


If to you:
To your principal residence as listed in the records of the Company or as
otherwise specified in a notice to the Company.
(b)    Your Representations and Acknowledgements. You represent, warrant and
covenant that as of the date hereof: (i) you have the full right, authority and
capacity to enter into this Agreement and (ii) you are ready, willing and able
to perform your obligations hereunder and, to your knowledge, no reason exists
that would prevent you from performing your obligations





--------------------------------------------------------------------------------





hereunder. You acknowledge that you have carefully read this Agreement and have
given careful consideration to the restraints imposed upon you by this
Agreement, and are in full accord as to the necessity of such restraints for the
reasonable and proper protection of the Confidential Information, business
strategies, employee and customer relationships and goodwill of the Company and
its Affiliates now existing or to be developed in the future. You expressly
acknowledge and agree that each and every restraint imposed by this Agreement is
reasonable with respect to subject matter, industry scope, time period and
geographic area. You agree to comply with each of the covenants contained in
Sections 7 and 8 of the Employment Agreement in accordance with their terms, and
you shall not, and hereby agree to waive and release any right or claim to,
challenge the reasonableness, validity or enforceability of any of the covenants
contained in Sections 7 and 8 of the Employment Agreement. You further
acknowledge that although your compliance with the covenants contained in
Sections 7 and 8 of the Employment Agreement may prevent you, for the time
periods to which you have agreed, from earning a livelihood in a business that
is, or provides services, similar to any business or service of the Company or
its Affiliates, your experience and capabilities are such that you have other
opportunities to earn a livelihood and adequate means of support for you and
your dependents. You acknowledge that the Company has advised you that it is in
your best interest to consult with an attorney prior to executing this
Agreement.
(c)    Governing Law; Arbitration; Consent to Jurisdiction; Waiver of Jury
Trial.
(i)     This Agreement shall be governed by and construed in accordance with its
express terms, and otherwise in accordance with the laws of the State of New
York without reference to its principles of conflicts of law that would require
the application of a different body of substantive law. You represent and agree
that the Company has a substantial relationship with the State of New York, that
the selection of New York substantive law as the governing law is reasonable and
desirable by both Parties, and that you will not challenge such selection.
(ii)    Any claim initiated by you arising out of, in connection with or
relating to this Agreement, or the breach thereof, or your employment, or the
termination thereof, shall be resolved by binding arbitration before a single
arbitrator in the City, County and State of New York administered by the
American Arbitration Association in accordance with its Commercial Arbitration
Rules, and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.
(iii)Any claim initiated by the Company arising out of or relating to this
Agreement, or the breach thereof, or your employment, or the termination
thereof, shall, at the election of the Company be resolved in accordance with
Section 11(c)(ii) or (iv) of this Agreement.
(iv)You hereby irrevocably submit to the exclusive jurisdiction of any state or
federal court located in the City, County and State of New York; provided,
however, that nothing herein shall preclude the Company from bringing any suit,
action or proceeding in any other court for the purposes of enforcing the
provisions of this Section 11(c) or enforcing any judgment or award obtained by
the Company. You waive, to the fullest extent permitted by applicable law, any
objection which you now or hereafter have to personal jurisdiction or to the
laying of venue of any such suit, action or proceeding brought in an applicable
court described in this Section 11(c)(iv), and agree that you shall not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any court. You further agree that service of any process, summons,
notice or document by U.S. registered mail to the address set forth above shall
be effective service of process for any action, suit or proceeding in New York
with respect to any matters to which you have submitted to jurisdiction in this
Section 11(c). You further agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any suit, action or
proceeding brought in any applicable court described in this Section 11(c)(iv)
shall be conclusive and binding upon you and may be enforced in any other
jurisdiction.
(v)JURY TRIAL WAIVER. THE PARTIES WISH THAT APPLICABLE LAWS APPLY TO THE
RESOLUTION OF ANY DISPUTES ARISING UNDER THIS AGREEMENT AND THE SUBJECT MATTER
HEREOF, AND THAT THEIR DISPUTES BE RESOLVED BY AN EXPERIENCED PERSON APPLYING
SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS
OF THE JUDICIAL SYSTEM AND APPLICABLE LAWS, THE PARTIES HERETO WAIVE ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE BREACH THEREOF, OR YOUR EMPLOYMENT, OR THE TERMINATION
THEREOF OR ANY DOCUMENTS RELATED HERETO. YOU UNDERSTAND THAT THE WAIVER OF THE
RIGHT TO A TRIAL BY JURY IS AN IMPORTANT RIGHT WHICH YOU HEREBY FOREGO.
(vi)The prevailing Party shall be entitled to recover all legal fees and costs
(including reasonable attorneys’ fees and costs and the fees of experts and
arbitrators) from the losing Party in connection with any claim arising out of
or relating to this Agreement or the breach thereof, or your employment, or the
termination thereof.
(d)    Entire Agreement: Amendment and Waiver. This Agreement, the Equity Grant
Agreements, and the Employment Agreement (as amended hereby) collectively embody
the entire agreement and understanding by and between the





--------------------------------------------------------------------------------





parties hereto with respect to the subject matter hereof and thereof and
supersede and preempt any and all prior and contemporaneous understandings,
agreements, arrangements, representations or communications (whether written or
oral) by or between the parties relating to the subject matter hereof and
thereof. Other than this Agreement, the Equity Grant Agreements, the Plan and
the Employment Agreement, there are no other understandings, agreements,
arrangements, representations or communications continuing in effect relating to
the subject matter hereof and thereof. You are not signing this Agreement in
reliance upon any promise, representation or warranty not expressly contained in
this Agreement, the Equity Grant Agreements, the Plan or the Employment
Agreement. Any oral representations regarding this Agreement shall have no force
or effect. No waiver, amendment or modification of any provision of this
Agreement shall be effective unless in writing and signed by each Party hereto.
No failure or delay by any Party in exercising any right, power or remedy under
this Agreement shall operate as a waiver thereof or of any other right, power or
remedy. The waiver by any Party hereto of a breach of any provision of this
Agreement by the other Party shall not operate or be construed as a waiver of
any other or subsequent breach by such other Party.
(e)    Counterparts and Facsimile or Imaged Execution. This Agreement may be
executed in two or more counterparts, and each such counterpart shall be an
original instrument, but all such counterparts taken together shall be
considered one and the same agreement, effective when one or more counterparts
have been signed by each Party and delivered to the other parties, it being
understood that all parties need not sign the same counterpart. Any signed
counterpart delivered by facsimile or imaged document (including “pdf”) shall be
deemed for all purposes to constitute such Party’s good and valid execution and
delivery of this Agreement.
(f)    No Construction Against Drafter. The Parties acknowledge and agree that
each Party has reviewed and negotiated the terms and provisions of this
Agreement and has had the opportunity to contribute to its revision.
Accordingly, any rule of construction to the effect that ambiguities are
resolved against the drafting Party shall not be employed in the interpretation
of this Agreement.
(g)    Other Construction and Interpretation Provisions. The use in this
Agreement of the term “including” means ‘‘including, without limitation.” The
words “herein”, “hereof’, “hereunder”, “hereby”, “hereto”, “hereinafter”, and
other words of similar import refer to this Agreement as a whole, and not to any
particular article, section, subsection, paragraph, subparagraph or clause
contained in this Agreement. All references to articles, sections, subsections,
clauses, paragraphs, schedules and attachments mean such provisions of this
Agreement, except where otherwise stated. The section headings in this Agreement
are for convenience only and shall not control or affect the meaning of any
provision of this Agreement. The use herein of the masculine, feminine or neuter
forms shall also denote the other forms, as in each case the context may
require. If, and wherever, specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. Unless otherwise provided herein, the measure of
one month or year for purposes of this Agreement shall be that date of the
following month or year corresponding to the starting date, except that, if no
corresponding date exists, the measure shall be the next day of the following
month or year. The term “Affiliate” means, with respect to any Person, any other
Person that directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with such Person, where “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise. The term ‘‘Person”
shall be construed as broadly as possible and shall include an individual or
natural person, a partnership (including a limited liability partnership), a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, a business, and any
other entity, including a governmental entity such as a domestic or foreign
government or political subdivision thereof, whether on a federal, state,
provincial or local level and whether legislative, executive, judicial in
nature, including any agency, authority, board, bureau, commission, court,
department or other instrumentality thereof. In the event of a conflict between
the terms of the Employment Agreement and this Agreement, the terms of this
Agreements shall control.
(h)    Binding Effect. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors, assigns, representatives, heirs and estates, as applicable. This
Agreement shall not be assignable by you without the prior and appropriately
authorized written consent of the Company. Except as expressly provided in this
Agreement, this Agreement shall not confer any rights or remedies upon any
Person other than the Parties hereto and their respective successors, permitted
assigns, representatives, heirs and estates, as applicable.
(i)    Continuing Effect of Employment Agreement. Except as expressly modified
by this Agreement, the terms of the Employment Agreement remain in full force
and effect. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Employment Agreement.
(j)    Expenses/Taxes. Except as explicitly provided in Section 11(c)(vi)
hereof, each Party hereto shall bear his or its own expenses incurred in
connection with this Agreement (including legal, accounting and any other third
party fees, costs and expenses and all federal, state, local and other taxes and
related charges incurred by such Party). All references herein to remuneration,
compensation and other consideration payable by the Company hereunder to or for
the benefit of you or your





--------------------------------------------------------------------------------





heirs, representatives, or estate are to the gross amounts thereof before
reductions, set-off, or deduction for taxes and other charges referred to below,
and all such remuneration, compensation and other consideration shall be paid
net of and after reduction, set-off and deduction for any and all applicable
withholding, F.I.C.A., employment and other similar federal, state and local
taxes and contributions required by law to be withheld by the Company.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


    XPO LOGISTICS, INC.




/s/ Karlis P. Kirsis        
Name:    Karlis P. Kirsis
Title: Vice President




/s/ Gordon E. Devens        
Gordon E. Devens





